DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 – 10, 19, 20, and 26 - 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al (US 10,491,902, hereafter Xu).
	As per claim 1, Xu discloses a method of coding a picture implemented by a decoding device, comprising:
	 initializing a history based motion vector prediction (HMVP) list for a current coding tree unit (CTU) row within a tile of a picture (column 18 lines 3 – 5);
	 and processing a CTU of the current CTU row based on the initialized HMVP list (column 18 lines 3 - 35).  
	As per claim 2, Xu discloses the method according to claim 1, wherein initializing the HMVP list for the current CTU row comprises at least one of resetting the HMVP list for the current CTU row;
	 setting default values for the HMVP list for the current CTU row;
	 or initializing the HMVP list for the current CTU row based on an HMVP list of a CTU of a previous CTU row in a coding and/or scanning order (column 18 lines 3 - 35).
	As per claim 5, Xu discloses the method according to claim 1, wherein the initializing the HMVP list for the current CTU row is performed at the beginning of a tile group (TG) at the beginning of the tile, or at the beginning of each CTU row of the tile (column 18 lines 3 - 53).
	As per claim 6, Xu discloses the method according to claim 1, wherein the initializing the HMVP list for the current CTU row is performed before a first CTU in the current CTU row in a coding and/or scanning order is processed wherein the first CTU in the current CTU row comprises:
	 a first CTU in a tile group (TG) in the coding and/or scanning order, or a first CTU in a tile in the coding and/or scanning order, or a first CTU in a CTU row in the coding and/or scanning order (column 18 lines 3 - 35).
	As per claim 7, Xu discloses the method according to claim I, wherein the initializing the HMVP list for the current CTU row comprises resetting the HIMVP list for the current CTU row, and wherein the resetting the HMVP list for the current CTU row comprises:
	 setting a length of the HMVP list to zero for processing a first CTU in the current CTU row in a coding or scanning order (column 18 lines 3 - 5).  
	As per claim 8, Xu discloses the method according to claim 1, wherein the initializing the HMVP list for the current CTU row comprises resetting the HMVP list for the current CTU row, wherein resetting the HMVP list for a first CTU in a tile allows tiles to be processed or coded in parallel (column 18 lines 66 – column 19 lines 2). 
	As per claim 9, Xu discloses the method according to claim 8, wherein the initializing the HMVP list for the current CTU row comprises resetting the HMVP list for the current CTU row, wherein resetting the HMVP list for the first CTU of each tile allows tiles to be processed or coded in parallel (column 18 lines 66 – column 19 lines 2).
	As per claim 10, Xu discloses the method according to claim 1, wherein the initializing the HMVP list for the current CTU row is performed for each CTU row in a tile before a first CTU in the respective CTU row is processed (column 17 lines 65 – column 18 lines 5).
	As per claim 19, Xu discloses the method according to claim 2, wherein the setting default values for the HMVP list for the current CTU row comprises:
	 populating a motion vector (MV) of the HMVP list as a MV of a Uni-prediction manner, wherein the MV of the Uni-prediction manner is either a zero motion vector or not a zero motion vector; wherein reference pictures comprise a first reference picture in list 0 or list LO; or populating a MV of the HMVP list as a MV of Bi-prediction manner, wherein the MV of Bi-prediction manner is either a zero motion vector or not a zero motion vector, wherein the reference pictures comprise a first reference picture in LO list and a first reference picture in list 1, L1 (column 17 lines 3 – 64 and column 18 lines 3 - 35).
	As per claim 20, Xu discloses the method according to claim 2, wherein each co-located picture stores a temporal HMVP list for each CTU row or for a whole of the picture, wherein the setting default values for the HMVP list for the current CTU row comprises:
	 initializing the HMVP list for the current CTU row based on the temporal HMVP list (column 17 lines 3 – 64 and column 18 ).  
	Regarding clam 26, arguments analogous to those presented for claim 1 are applicable for claim 26.
Regarding clam 27, arguments analogous to those presented for claim 1 are applicable for claim 27.
Regarding clam 28, arguments analogous to those presented for claim 1 are applicable for claim 28.
Regarding clam 29, arguments analogous to those presented for claim 1 are applicable for claim 29.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 4, 11 – 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lai et al (US 2020/0014948, hereafter Lai).
	As per claim 3, Xu discloses the method according to claim 2.
However, Xu does not explicitly teach wherein the previous CTU row in the coding and/or scanning order is an immediately preceding CTU row of the current CTU row in the coding and/or scanning order.
In the same field of endeavor, Lai teaches wherein the previous CTU row in the coding and/or scanning order is an immediately preceding CTU row of the current CTU row in the coding and/or scanning order (¶ 80 and 81).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Xu in view of Lai.  The improvement is to coding efficiency.
	As per claim 4, Xu in view of Lai discloses the method according to claim 3.
Further, Lai teaches wherein the immediately preceding CTU row of the current CTU row in the coding and/or scanning order is a spatially adjacent or a directly neighboring CTU row of the current CTU row (¶ 80 and 81).
	As per claim 11, Xu discloses the method according to claim 10.
However, Xu does not explicitly teach wherein the resetting the HMVP list for the current CTU row further comprises:
	 78incrementing a length of the HMVP list by one when a block of the first CTU is inter-coded using a motion vector and adding the motion vector to the HMVP list.
In the same field of endeavor, Lai teaches wherein the resetting the HMVP list for the current CTU row further comprises:
	 78incrementing a length of the HMVP list by one when a block of the first CTU is inter-coded using a motion vector and adding the motion vector to the HMVP list (¶ 46).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Xu in view of Lai.  The improvement is to coding efficiency.
	As per claim 12, Xu in view of Lai discloses the method according to claim 11.
Further, Lai teaches wherein the length of the HMVP list is only incremented and the motion vector is only added if motion information is not already contained in the HMVP list (¶ 46).
	As per claim 13, Xu in view of Lai teaches the method according to claim 12.
Further, Lai teaches wherein the motion information comprises at least one of a motion vector and a reference picture index (¶ 45).
	As per claim 14, Xu discloses the method according to claim 7.
However, Xu does not explicitly teach wherein the length of the HMVP list is only incremented until a maximum length of the HMVP list is reached.
In the same field of endeavor, Lai teaches wherein the length of the HMVP list is only incremented until a maximum length of the HMVP list is reached (¶ 46).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Xu in view of Lai.  The improvement is to coding efficiency.
	As per claim 15, Xu discloses the method according to claim 7.
However, Xu does not explicitly teach wherein the method further comprises:
	 coding a current block of a current CTU by only considering a reduced number of HMVP list candidates according to a current length of the HMVP list, wherein the current length of the HMVP list is smaller than a maximum length of the HMVP list.
In the same field of endeavor, Lai teaches wherein the method further comprises:
	 coding a current block of a current CTU by only considering a reduced number of HMVP list candidates according to a current length of the HMVP list, wherein the current length of the HMVP list is smaller than a maximum length of the HMVP list (¶ 46).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Xu in view of Lai.  The improvement is to coding efficiency.
	As per claim 16, Xu in view of Lai teaches the method according to claim 15 ()
Further, Lai teaches wherein the reduced number of HMVP list candidates corresponds to the current length of the HMVP list (¶ 46 and 47).
	As per claim 21, Xu discloses the method according to any claim 2.
However, Xu does not explicitly teach wherein the previous CTU row is the CTU row immediately adjacent to the current CTU row and on the top of the current CTU row ( );
	 wherein the CTU of the previous CTU row either is a second CTU of the previous CTU row, or wherein the CTU of the previous CTU row is a first CTU of the previous CTU row ().
In the same field of endeavor, Lai teaches wherein the previous CTU row is the CTU row immediately adjacent to the current CTU row and on the top of the current CTU row (¶ 80 - 82);
	 wherein the CTU of the previous CTU row either is a second CTU of the previous CTU row, or wherein the CTU of the previous CTU row is a first CTU of the previous CTU row (¶ 80 - 82).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Xu in view of Lai.  The improvement is to coding efficiency.

Allowable Subject Matter
Claim(s) 17, 18, and 22 - 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487